WHOLE COURT

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules/


                                                                      April 16, 2015




In the Court of Appeals of Georgia
 A13A0740. THOMPSON v. LAFARGE BUILDING MATERIALS, DO-041
     INC.

      DOYLE, Presiding Judge.

      In Thompson v. LaFarge Bldg. Materials, Inc.,1 we reversed the trial court’s

grant of summary judgment to LaFarge Building Materials (“LaFarge”) on the basis

that a personal guaranty signed by Larry Thompson did not meet the requirements of

the Statute of Frauds. Thereafter, LaFarge petitioned for certiorari to the Georgia

Supreme Court, which the Court granted. In Lafarge Bldg. Materials, Inc. v.

Thompson, the Supreme Court reversed our decision, ruling that the personal




      1
          323 Ga. App. 276 (746 SE2d 908) (2013).
guaranty met the requirements of the Statute of Frauds.2 Consequently, we vacate our

previous opinion and adopt the Supreme Court’s opinion as our own.

      Judgment affirmed. Phipps, C.J., Barnes, P.J., Ellington, P.J., McFadden,

Boggs and Branch, JJ., concur.




      2
          295 Ga. 637, 641 (2) (763 SE2d 444) (2014).

                                         2